                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                   Plaintiff,                             4:18CV3146

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
TROY L. HAWK,

                   Defendant.

       This matter is before the court on its own motion. On April 12, 2019, the
clerk of the court received correspondence from the Lancaster County Department
of Corrections indicating Plaintiff is no longer incarcerated there. (See Filing No.
16.) Plaintiff has an obligation to keep the court informed of his current address at
all times. See NEGenR 1.3(e) and (g) (requiring pro se parties to adhere to local
rules and inform the court of address changes within 30 days). This case cannot be
prosecuted in this court if Plaintiff’s whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: May 15, 2019: check for address.

      Dated this 15th day of April, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
